In the
United States Court of Appeals
For the Seventh Circuit

No. 00-1104

United States of America,

Plaintiff-Appellee,

v.

Noah Lawal,

Defendant-Appellant.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern
Division.
No. 98 CR 651--Joan B. Gottschall, Judge.


Argued June 6, 2000--Decided November 1, 2000




  Before Bauer, Manion, and Williams, Circuit
Judges.

  Bauer, Circuit Judge. Noah Lawal, a
Nigerian citizen who had been in the
United States for ten months/1 prior to
his arrest, was indicted for conspiracy
to possess with intent to distribute
heroin in violation of 21 U.S.C. sec. 846
and attempting to possess heroin with the
intent to distribute it in violation of
18 U.S.C. sec. 841(a)(1). Lawal moved
tosuppress several self-incriminating
statements he made to authorities after
his arrest, but the district court denied
the motion without an evidentiary
hearing. A jury later convicted Lawal on
both counts and the district judge
sentenced him to 78 months in prison.
Lawal appeals the district court’s denial
of his motion to suppress. We affirm.

Background

  The facts of this heroin smuggling
operation begin in Nairobi, Kenya where
Pamela Matagaro obtained heroin from
James Bukana and agreed to transport it
to the United States. Matagaro boarded an
airplane in Nairobi and flew to Boston,
Massachusetts. Although Matagaro usually
wears women’s size seven shoes, this day
she donned a roomy pair of men’s size
nine. Her unusually large shoes concealed
some 800 grams of heroin.

  When Matagaro deplaned in Boston, agents
from the United States Customs Service
arrested her and seized the heroin-laden
shoes. Following her arrest, Matagaro
agreed to cooperate with law enforcement.
Matagaro told officials that Bukana had
instructed her to fly from Boston to Chi
cago, Illinois, check into a hotel, and
notify him of her arrival. According to
the plan, Bukana was then to contact
someone named "Moses" who would pick up
the heroin from Matagaro. Federal agents
accompanied Matagaro to Chicago where she
checked into a hotel. The agents set up
telephonic recording equipment in the
room and recorded her phone calls over
the next two days.

  Matagaro called Bukana to tell him where
she was staying. Bukana’s brother later
told Matagaro that "Moses" had been
contacted and given the phone number to
her hotel room. Shortly thereafter,
Matagaro received two telephone calls
from an individual whose voice the agents
later identified as Lawal’s. Lawal told
Matagaro that he would come to the hotel
very soon. Twenty minutes later, Lawal
arrived at the hotel accompanied by Tunji
Soetan. Lawal waited in the car while
Soetan went to Matagaro’s room to pick up
the shoes. Outside the hotel, agents
waited for Soetan to return, and arrested
both Soetan and Lawal and took them to a
local police station.

  While Lawal was in a holding cell, an
agent handed him a waiver of Miranda
rights form. The agent read it to Lawal
and asked Lawal if he understood it.
After stating that he understood each
provision of the Miranda waiver form,
Lawal signed it and made several
incriminating statements. Lawal explained
that a man named Lekan contacted him the
previous day and instructed him to meet a
woman at a local hotel to pick up a pair
of shoes. He was told that the shoes
contained heroin. Lawal confessed that he
went to the hotel to pick up the shoes
and that he planned to deliver the heroin
to Lekan. Lawal also admitted that he had
made several drug deliveries in the past
for both Lekan and his wife.
  Before his trial, Lawal moved to
suppress his statements on two grounds.
First, he argued that the failure to
advise him of his right to contact the
Nigerian consul violated Article 36 of
the Vienna Convention on Consular
Relations ("Article 36"), and that the
only appropriate remedy was to suppress
his statements. Second, Lawal maintained
that his confessions were involuntary
because he did not knowingly waive his
Miranda rights. The district court
rejected both arguments and allowed the
government to introduce Lawal’s
confessions at trial. Having been
convicted and sentenced, Lawal now
challenges the denial of his motion to
suppress.

Discussion

  Because Lawal’s appeal of the district
court’s denial of his motion to suppress
raises only questions of law, we apply a
de novo standard of review. See United
States v. Williams, 209 F.3d 940, 942
(7th Cir. 2000). As to Lawal’s first con
tention, the government admits that it
did not advise Lawal that he could
contact the Nigerian consul until after
he had confessed. The provision of the
Vienna Convention on which Lawal relies
states:

(1) With a view to facilitating the
exercise of consular functions relating
to nationals of the sending State:

* * *

(b) if he so requests, the competent
authorities of the receiving State shall,
without delay, inform the consular post
of the sending State if, within its
consular district, a national of that
State is arrested or committed to prison
or to custody pending trial or is
detained in any other manner. Any
communication addressed to the consular
post by the person arrested, in prison,
custody or detention shall also be
forwarded by the said authorities without
delay. The said authorities shall inform
the person concerned without delay of his
rights under this sub-paragraph[.]

Vienna Convention on Consular Relations,
Apr. 24, 1963, art. 36, 21 U.S.T. 77,
100, 596 U.N.T.S. 261. While some courts,
including ours, have had the opportunity
to decide whether Article 36 creates
individual rights enforceable in judicial
proceedings, all have sidestepped the
issue. See Breard v. Greene, 523 U.S.
371, 376 (1998) (per curiam); United
States v. Chaparro-Alcantara, No. 99-2721
& 99-2874, 2000 WL 1182450, at *7 (7th
Cir. Aug. 21, 2000); United States v.
Cordoba-Mosquera, 212 F.3d 1194, 1196
(11th Cir. 2000) (per curiam); United
States v. Lombera-Camorlinga, 206 F.3d
882, 885 (9th Cir. 2000) (en banc);
United States v. Li, 206 F.3d 56, 60 (1st
Cir. 2000). Likewise, we need not decide
the issue today because it does not
affect our disposition of this case.

  Even assuming Lawal has an enforceable
right and that his right was violated, we
have previously held that the
exclusionary rule is not an appropriate
remedy for an Article 36 violation. Our
recent opinion in United States v.
Chaparro-Alcantara is dispositive of this
issue. See 2000 WL 1182450, at *8; accord
Cordoba-Mosquera, 212 F.3d at 1195-96;
Lombera-Camorlinga, 206 F.3d at 886; Li,
206 F.3d at 60. In Chaparro-Alcantara, we
determined that since there is no general
exclusionary rule for international law
violations, suppression of evidence is
appropriate "only when the treaty
provides for that remedy." See 2000 WL
1182450, at *7. We read Article 36 as not
providing such an extraordinary remedy.
See id. at *8. Accordingly, we conclude
that the district court properly admitted
Lawal’s confessions into evidence even if
the government failed to observe Article
36 because suppression of that evidence
would have been inappropriate.

  Lawal next argues that the district
court should have suppressed his
statements because they were not made
knowingly, voluntarily, and
intelligently, as required by the Fifth
Amendment. According to Lawal, his
statements were involuntary because his
unique personal characteristics made it
impossible for him to fully understand
his rights or the implications of waiving
those rights. Lawal explains that he did
not comprehend his rights because he is
not familiar with the American legal
system, he was not informed of his right
to contact his consul, he suffers from
paranoia, and he comes from a country
where he would have been beaten or
tortured if he did not comply with police
demands. The government counters by
pointing out that Lawal does not claim
any improper or coercive conduct by the
law enforcement officials and without
such an allegation his confession cannot
be viewed as involuntary.

  "A confession is voluntary if the
totality of the circumstances
demonstrates that it was the product of
rational intellect and not the result of
physical abuse, psychological
intimidation, or deceptive interrogation
tactics calculated to overcome the
defendant’s free will." Watson v.
DeTella, 122 F.3d 450, 453 (7th Cir.
1997) (citations omitted). In Colorado v.
Connelly, the Supreme Court stated: "[w]e
hold that coercive police activity is a
necessary predicate to the finding that a
confession is not ’voluntary’ within the
meaning of the Due Process Clause . . .
." 479 U.S. 157, 167 (1986). In Watson,
we interpreted this to mean that
"[a]bsent a showing of some type of
official coercion . . . a defendant’s
personal characteristics alone are
insufficient to render a confession
involuntary." 122 F.3d at 453.
  In this case, there is no factual basis
for a finding that Lawal involuntarily
incriminated himself. Lawal fails to
allege any misconduct, abuse, or physical
or mental coercion by the police who
questioned him; instead, Lawal builds his
entire argument on his unique personal
characteristics. Without showing some
official coercion, Lawal’s argument
fails. Because there was no suggestion of
police coercion, the district court
correctly denied Lawal’s motion to
suppress his confessions as
involuntary./2

Conclusion

  For the foregoing reasons, the judgment
of the district court is affirmed.




/1 Lawal came to the United States on a temporary
worker’s visa and overstayed the visa. Lawal was,
therefore, illegally in the United States at the
time of his arrest.

/2 Lawal also claims that the district court erred
by not holding an evidentiary hearing to deter-
mine whether his statements were voluntary. There
was no error here because without a claim of
official misconduct his argument fails as a
matter of law. In any event, the record illus-
trates that Lawal knowingly waived his right to
an evidentiary hearing after consulting with his
attorney.